Order entered April 15, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-22-00326-CV

            IN RE SUNTERRA DISTRIBUTION, LLC, Relator

         Original Proceeding from the 134th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-18911

                                 ORDER
                Before Justices Myers, Nowell, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                         /s/   ERIN A. NOWELL
                                               JUSTICE